Citation Nr: 1420916	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-12 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left leg pain.

2.  Entitlement to service connection for left hip disability.  

3.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran reportedly served on active duty from September 1982 to August 1985, and from March 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously remanded by the Board for further development in November 2013.   

The appeal originally included the issue of left ankle disability.  After the case was remanded in November 2013, the RO granted service connection for residuals of left ankle fracture by rating decision in February 2014.  This was a full grant of the left ankle claim, and this issue is no longer before the Board. 

After review of the report of VA examination in January 2014, the Board has re-characterized the remaining issues as shown on the first page of this decision. 

The issues of service connection for left hip disability and for bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left leg pain has been medically attributed to peripheral artery disease (PAD) and treatment received thereof; the PAD was not manifested in service or the first postservice year, nor is the PAD otherwise causally related to service.  



CONCLUSION OF LAW

Service connection for disability manifested by left leg pain is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such notice must be provided to a claimant before the agency of original jurisdiction's initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements must also apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A September 2008 letter prior to the AOJ's initial March 2009 rating decision explained the information necessary to prove entitlement to service connection, the types of evidence VA would assist him in obtaining, and his responsibility to identify relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also informed him of how disability ratings and effective dates are determined.  Accordingly, the requirements the United States Court of Appeals for Veterans Claims set out in Pelegrini have been satisfied.  The Veteran has received all essential notice, has had ample opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  As such, no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b).

VA's duty to assist has also been satisfied.  38 U.S.C. § 5103A(a)(1); id. at § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).  Pertinent treatment records have been obtained, along with relevant lay statements.  VA provided examinations in September 2009 and January 2014, and the reports are included in the claims file.  The Veteran has not alleged, and the record has not otherwise shown, that the contents of any potentially outstanding treatment records would lend material support to his claim.  Thus, the Board finds that the record as it stands includes adequate competent evidence to support a decision on the merits with regard to the left leg issue, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4); See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that VA must ensure the adequacy of any examination or medical opinion it provides). 
VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arteriosclerosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Muscle pain and gastrointestinal signs or symptoms may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b)(4), (b)(10).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs, with features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Service records do not include any evidence of left leg complaints or findings during active duty.  On examinations in July 1985, November 1988, and July 1992, the Veteran's lower extremities and vascular system were clinically evaluated as normal.

An October 1994 VA treatment record noted normal systems, with no complaints of muscle pain.  April 1999 private medical records indicate the Veteran was involved in an automobile accident, causing a lumbosacral muscle strain with pain radiating to the legs occasionally.  An April 2008 VA treatment record notes lower back pain radiating into the left leg.  

On September 2009 VA examination, the Veteran reported left leg muscle spasms for the previous 3 years, with pain in his calf and occasional swelling.  The examiner diagnosed him with left lower extremity intermittent claudication and PAD.  No nexus opinion was offered.  

In September 2010, the Veteran was assessed with left leg claudication pains due to PAD.  Between August 2011 and August 2012, VA providers noted worsening stenosis of the left leg.  In August 2012, the Veteran underwent an iliofemoral interposition graft to treat his PAD, and continued to note intermittent left leg pain thereafter.

On January 2014 VA examination, the Veteran was diagnosed with left leg peripheral vascular disease, status post graft of the femoral artery for occlusion.  The examiner specifically noted that such was unrelated to military service, and that the August 2012 surgery has been the cause of his left leg pain.  A contemporaneous muscle examination showed no muscle injuries or pathology.

At the outset, the Board notes that the Veteran has a confirmed current diagnosis of left leg peripheral artery/vascular disease.  Notably, both VA examiners attributed the Veteran's left leg pain to PAD.  Moreover, the Veteran was not diagnosed with PAD during service or in the first postservice year.  Therefore, the presumptive provisions of 38 C.F.R. § 3.307 and § 3.317 are not applicable here.  Consequently, what he must show to substantiate his claim is that service connection is warranted on a direct basis.  To that end, it is not in dispute that the Veteran has a diagnosis of left leg PAD.  However, as noted above, such was not diagnosed during service or the first postservice year, and therefore service connection is not warranted on the basis that it manifested during service and has persisted.  Furthermore, nothing of record shows any related complaints, injuries, or treatment during service.  Thus, service connection is also not warranted on the basis that PAD is otherwise related to an in-service injury or event.  

Since the Veteran's left leg pain complaints have been medically attributed to PAD which is shown to be unrelated to service, there is no basis for service connection under an undiagnosed illness theory.  


ORDER

Service connection for left leg disability is not warranted.  To this extent, the appeal is denied.  


REMAND

The remaining issues involve claims that the Veteran suffers from left hip and bilateral knee disabilities related to service.  

The Veteran was afforded January 2014 examinations to determine the nature and likely etiology of any left hip and bilateral knee disabilities.  

In addition, the January 2014 examiner reports that there are no left hip of knee diagnoses, but fails to reconcile such findings with the September 2009 VA examiner's diagnoses for left hip chronic strain and bilateral knee patellofemoral syndrome.  In addition, there are VA treatment records suggesting osteoarthritis of the hips and knees.  Under the particular circumstances of this case, it is necessary to resolve the question of whether or not there are medical diagnoses of disabilities of the left hip and knees.  Consideration of the claims under an undiagnosed illness theory is dependent on resolution of the question.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should associate with the record copies of complete VA clinical records of treatment the Veteran has received for left hip and/ or knee disability since August 2012.

2.  Thereafter, the Veteran should be scheduled for a VA examination of the left hip and bilateral knees.  It is imperative that the claims file be made available to the examiner for review.  Any medically indicated special tests should be accomplished. 

     a)  The examiner should clearly report the medical diagnoses for any left hip disability and disability of either or both knees.  If the examiner finds that a medical diagnosis for left hip and/or disability of the knees is not warranted, the examiner should offer detailed reasons for such finding with discussion of prior diagnoses of record of left hip strain, patellofemoral syndrome, and osteoarthritis.  Additionally, if the examiner is unable to render a diagnosis for any left hip and/or knee disabilities, he or she should report whether there are nevertheless objective signs and symptoms of disability which cannot be given a diagnosis.

     b)  As to any diagnosed disability of the left hip and knees, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disability is causally related to the Veteran's active duty service. 

The examiner is asked to provide a complete rationale for all opinions.  

3.  The RO should then review the record and readjudicate the claim(s).  If a claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


